UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SHANTA BETHEL o/b/o C.B., a minor,

                 Plaintiff,

        v.                                          Civil Action No. 18-247 (TJK)

ANDREW SAUL,

                 Defendant.


                                           ORDER

        On February 28, 2021, Magistrate Judge Zia M. Faruqui entered a Report and

Recommendation (“R&R”) concerning Plaintiff’s motion for attorney’s fees (ECF No. 26). To

date, no objections to the Report and Recommendation have been filed, and the time to file such

an objection has lapsed. Local Civil Rule 72.3(b). Thus, any objections are deemed waived.

See, e.g., Thomas v. Arn, 474 U.S. 140, 149-55 (1985).

        The Court, upon independent consideration of the pending motion and the entire record

herein, concurs with the recommendations made in the Report and Recommendation.

Accordingly, it is hereby

        ORDERED that the Report and Recommendation, ECF No. 33, is ADOPTED in its

entirety; it is further

        ORDERED that for the reasons stated in the Report and Recommendation, Plaintiffs’

Motion for Attorney’s Fees and Costs, ECF No. 26, is GRANTED IN PART and DENIED IN

PART; it is further
       ORDERED that for the reasons stated in the Report and Recommendation, the

Defendant shall pay to Plaintiff attorney’s fees for 65.93 hours at a rate of $205 per hour, for a

total of $13,515.65; and it is further

       ORDERED that the Defendant shall make these payments to Plaintiffs by July 31, 2021,

unless the parties reach an alternative mutually agreeable date.


       SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge


Date: May 4, 2021




                                                  2